DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/2022 has been entered.
 

Response to Arguments
Applicant's arguments filed 8/25/2021 have been fully considered but they are not persuasive. Applicant has amended claims 1 and 16 to now include the limitations of claim 7. Claims 1 and 16 is still rejected over Lamonby in view of Azarbadgen and in further view of Hapstick.
Applicant argues that Hapstick fails to disclose “a flexion bar including a rod, a jacket defining a housing receiving the flexion bar, with a section than that of the rod, the jacket including a guide sleeve of the rod, with a cross-section complementary to that of the rod”. Examiner partially disagrees with this argument. Hapstack does not teach “a flexion bar including a rod”, because this is taught by Azarbadgen (foreign reference on record). Bendable members #908 read on the element “flexion bar including a rod”, see its description in [0058] and [0061]. In the instant application the flexion bar #152 includes a rod #160, seen in Figure 6. Bendable member #908 reads on the flexion bar and rod since it serves the same purpose as the claimed elements. These bendable members aid in pipe crawler negotiating tight corners or bends in pipe work. This is the same function of the flexion bar and rod in the instant application. Hapstick is used to teach the limitation “a jacket defining a housing receiving the flexion bar, with a section than that of the rod, the jacket including a guide sleeve of the rod, with a cross-section complementary to that of the rod”. These features can be seen in Figure 2. Figure 2 depicts a crawler with pneumatic arms that can retract into and extend out from a jacket. The jacket receives the extendable rod therefore it is a housing that receives the bar and has a cross section complementary to that of the rod since the extendable rod easily fits into the jacket housing. The rejection is a combination of these prior arts in that Lamonby would utilize the jacket/rod combination taught by Hapstick, while this modification would utilize the flexible/bendable members taught by Azarbagden. Lamonby teaches a similar feature in Figures 6 and 7 as well, in which an extendable rod that aids in the crawlers movement extends from and retracts into a jacket element. All of the prior arts are related to crawlers for pipe inspection, therefore it would be reasonable to one of ordinary skill in the art to combine these references to arrive at the claimed invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamonby US 20160059939 in view of Azarbadgen EP 2626613 and in further view of Hapstick US 5018451.
As to claim 1, Lamonby teaches “A movable device to inspect a production line (Abstract; Figure 1) intended to be partially submerged in a body of water ([0010]), including: an inspection support bearing at least one sensor configured to be positioned facing the production line ([0037]; Figure 27a, 27b, 27c); an attaching and moving assembly configured to attach to and to move on the production line, the attaching and moving assembly being connected to the inspection support (Figure 1), attaching and moving assembly including at least two clamps configured to be selectively actuated to grip onto the production line ([0052]), each clamp delimiting a central passage having a longitudinal axis, the central passage being configured to receive the production line (Figure 3), the clamps being longitudinally movable relative to one another along the production line, the attaching and moving assembly comprising an active mechanism configured to move the clamps longitudinally relative to one another (Figures 4-6).”  Lamonby does not teach a tilting mechanism for curved configurations.
Azarbadgen teaches “the attaching and moving assembly including a tilting mechanism configured to tilt the clamps relative to one another, between a position parallel to one another and a position tilted relative to one another, the tilting mechanism comprising a flexion bar configured to pass from a straight configuration, in the parallel position of the clamps to a curved configuration in the tilted position of the clamps (Figure 1 #6; [0007], [0012]), and the flexion bar includes a rod (#908; [0058] and [0061]).”
It would have been obvious to one of ordinary skill in the art to combine the teachings of Azarbadgen with the device of Lamonby. It is known in the art to utilize crawlers to inspect pipes that have curves since this allows the inspection device to inspect all aspects of the pipe. It can be seen in the prior art that Azarbadgen teaches the mechanics for a crawler to traverse bends within a pipe, and these mechanics can be used to aid the device of Lamonby to traverse curved pipes under inspection.
The prior arts teach, specifically Azarbadgen, “wherein the tilting mechanism” and “the flexion bar” in [0012] and claim 2 but are silent regarding a jacket, first clamp and second clamp.
Hapstack teaches “comprises a jacket movable jointly with a first clamp from among the at least two clamps, the flexion bar being movable jointly with a second clamp from among the at least two clamps, the flexion bar being mounted translatable in the jacket, between a position inserted in the jacket and a position removed from the jacket (Figure 2 shows a jacket connected to #132 that can receive cylinders #114. These can also pivot based on the curvature of the pipe), the jacket defining a housing receiving the flexion bar, with a section larger than that of the rod, the jacket including a guide sleeve of the rod, with a cross-section complementary to that of the rod (Figure 2 shows that the cylinders are received in jacket sleeves.  See arguments above).”
It would have been obvious to one of ordinary skill in the art to combine the teachings of Hapstack with Azarbadgen and Lamonby. Having a jacket to receive an extending and retracting element is known in the art. The jacket acts a guide for this element so that it does not deviate from a certain position. 


As to claim 2, Azarbadgen teaches “wherein the flexion bar is biased elastically toward its straight configuration (Claim 2; [0058] and [0061]).”

	As to claim 3, Azarbadgen teaches “wherein the curve radius of the flexion bar ([0012]).” Azarbadgen does not explicitly teach the radius.
It would have been obvious to one of ordinary skill in the art to implement a “curved configuration is greater than 50m.” Altering the shape and size of a known element only involves routine skill in the art. The Azarbadgen reference teaches in [0014] that the crawler can navigate tight bends, implying that the mechanics can be adjusted to serve different pipe diameters. 

As to claim 5, Hapstack teaches “wherein the inspection support is movable jointly with the first clamp and with the jacket (Figure 2).”

As to claim 6, Hapstack teaches “wherein the jacket defines a housing for receiving the flexion bar, the flexion bar comprising a head guiding the movement of the flexion bar in the jacket, with a cross-section complementary to the receiving housing of the jacket (Figure 2 shows #114 pivot about a head which aids in the rotation of the cylinder to adjust to the curvature of the pipe)

As to claim 8, Lamonby teaches “wherein the active mechanism includes at least one longitudinal jack mounted on a first clamp from among the at least two clamps, the longitudinal jack including a rod, the rod being mounted on a second clamp from among the at least two clamps (Figure 1 the walking cylinders are longitudinal jacks. As seen in Figure 6 they are located between the clamps and extend to aid in movement).” Lamonby does not teach the flexion bar
Azarbadgen teaches “deployable parallel to the flexion bar in the straight configuration ([0012]; Claim 2).”
It would have been obvious to one of ordinary skill in the art to combine the teachings of Azarbadgen with the device of Lamonby.

As to claim 9, Lamonby teaches “wherein the active mechanism includes a first longitudinal jack mounted on the first side of the clamps, and a second longitudinal jack, mounted on a second side of the clamps, the clamps being received in the space with triangular cross-section defined between the flexion bar, the first longitudinal jack, and the second longitudinal jack (Figures 4-6. Although a triangular cross-section is not defined by Lamonby, this limitations pertain to design choice. One of ordinary skill in the art has the ability to rearrange known elements).”
Azarbadgen teaches “the flexion bar ([0012]; Claim 2).”
It would have been obvious to one of ordinary skill in the art to combine the teachings of Azarbadgen with the device of Lamonby.

As to claim 10, Lamonby teaches “wherein the longitudinal jack comprises a cylinder articulated on the first clamp, the rod being articulated on the second clamp (Figure 6).”

As to claim 11, Lamonby teaches “A fluid exploitation installation in a body of water, including: a production line deployed in the body of water ([0010]), a device according to claim 1, attached to the production line by the clamps of the attaching and moving assembly (Figure 1).” Lamonby does not teach a curved region or a flexion bar.
Azarbadgen teaches “the production line having at least one curved region; the device being movable on the production line in the curved region ([0012], [0017]), by passage of the flexion bar from its straight configuration to its curved configuration (Claim 2).”

As to claim 12, Lamonby teaches “wherein the production line is a flexible fluid transport pipe, a rigid fluid transport pipe, an umbilical or a cable ([0003]).”

As to claim 13, Lamonby teaches “A method for inspecting a production line in a body of water (Abstract; [0037]), the method comprising: attaching a device according to claim 1, onto the production line by the attaching and moving assembly (Figure 1); movement of the device along the production line by movement of the clamps of the attaching and moving assembly, inspecting the production line sing the or each sensor (Figures 4 to 6; [0037]).” Lamonby is silent regarding inspecting a curved region.
Azarbadgen teaches “the production line having a curved region ([0017]), the movement of the device comprising the passage of the curved region by rotation of the clamps relative to one another between their parallel position and their tilted position, the rotation of the clamps comprising the deformation of the flexion bar from the straight configuration to the curved configuration ([0012]; Claim 2).”
It would have been obvious to one of ordinary skill in the art to combine the teachings of Azarbadgen with the device of Lamonby. It is known in the art to utilize crawlers to inspect pipes that have curves since this allows the inspection device to inspect all aspects of the pipe. It can be seen in the prior art that Azarbadgen teaches the mechanics for a crawler to traverse bends within a pipe, and these mechanics can be used to aid the device of Lamonby to traverse curved pipes under inspection.

As to claim 14, Lamonby teaches “The method according to claim 13, wherein the movement of the device comprises: attaching a second clamp relative to the production line; releasing a first clamp onto the production line, the first clamp being mobile jointly with the inspection support; moving the second clamp away from the first clamp to raise the first clamp and the inspection support jointly relative to the production line; attaching the first clamp to the production line; releasing the second clamp relative to the production line; moving the second clamp toward the first clamp, the first clamp and the inspection support remaining immobile relative to the production line (Figure 4-6).”

As to claim 15, Lamonby teaches “wherein inspecting the production line comprises the radial movement of the sensor on the inspection support between a retracted idle position and a position deployed applied on the production line ([0013]; [0030]; [0165]).”

As to claim 16, Lamonby teaches “A movable device (Abstract; Figure 1) to inspect a production line intended to be partially submerged in a body of water ([0010]), including: an inspection support bearing at least one sensor configured to be positioned facing the production line ([0037]; Figure 27a, 27b, 27c); an attaching and moving assembly configured to attach to and to move on the production line, the attaching and moving assembly being connected to the inspection support (Figure 1), the attaching and moving assembly including at least two clamps configured to be selectively actuated to grip onto the production line ([0052]), each clamp delimiting a central passage having a longitudinal axis, the central passage being configured to receive the production line ([0052]), the clamps being longitudinally movable relative to one another along the production line, the attaching and moving assembly comprising an active mechanism configured to move the clamps longitudinally relative to one another (Figures 4-6),
wherein the active mechanism includes a first longitudinal jack mounted on the first side of the clamps, and a second longitudinal jack, mounted on a second side of the clamps, the clamps being received in the space with triangular cross-section defined between the flexion bar, the first longitudinal jack, and the second longitudinal jack (Figures 4-6. Although a triangular cross-section is not defined by Lamonby, this limitations pertain to design choice. One of ordinary skill in the art has the ability to rearrange known elements).” Lamonby does not teach a flexion bar, but does teach a bar that aids in movement
Azarbadgen teaches “the tilting mechanism comprising a flexion bar configured to pass from a straight configuration, in the parallel position of the clamps to a curved configuration in the tilted position of the clamps (Figure 1 #6; [0007], [0012]), and the flexion bar includes a rod (#908; [0058] and [0061]).”

It would have been obvious to one of ordinary skill in the art to combine the teachings of Azarbadgen with the device of Lamonby. It is known in the art to utilize crawlers to inspect pipes that have curves since this allows the inspection device to inspect all aspects of the pipe. It can be seen in the prior art that Azarbadgen teaches the mechanics for a crawler to traverse bends within a pipe, and these mechanics can be used to aid the device of Lamonby to traverse curved pipes under inspection.
The prior arts do not explicitly teach a tilting mechanism.
Hapstack teaches “the attaching and moving assembly including a tilting mechanism configured to tilt the clamps relative to one another, between a position parallel to one another and a position tilted relative to one another (Figure 2), the jacket defining a housing receiving the flexion bar, with a section larger than that of the rod, the jacket including a guide sleeve of the rod, with a cross-section complementary to that of the rod (Figure 2 shows that the cylinders are received in jacket sleeves.  See arguments above).”
It would have been obvious to one of ordinary skill in the art to combine the teachings of Hapstack with Azarbadgen and Lamonby. Having a jacket to receive an extending and retracting element is known in the art. The jacket acts a guide for this element so that it does not deviate from a certain position. The tilting of the clamps as seen in Figure 2 of Hapstack allows the movement of a device around bends. This in combination with the devices of Lamonby and Azarbadgen would allow the measuring device of Lamonby to effectively maneuver along a production line.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/            Primary Examiner, Art Unit 2863